DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/28/2022 has been entered. Claim 1 has been amended and claims 2-10 have been cancelled. Therefore, claim 1 is now pending in the application.

Claim Rejections - 35 USC § 112
Previous rejection of claim 1 under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of applicant amendment to claim 1.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance.
The closest prior art Barnett (US — 2016/0368560 A1) discloses Motorcycle Front Brake Master Cylinder Assembly comprising:
a base bracket (410, Fig: 1-6) coupled to a master cylinder housing (400, 430, fig: 1-6) by an orientation axis (Fig: 1-6);
a rotating handle (200, Fig: 1-6) coupled to base bracket (Fig: 1-6);

a rotating driver link (300, Fig: 1-4) configured to compress the pushrod rotating about an axis as the handle is advanced towards the driver link, ([0034] — [0043], Fig: 1-6).
However, prior art fails to disclose wherein the rotating handle is capable of being set at a variety of angles with respect to the master cylinder housing without changing a horizontal positioning of a reservoir body to a handlebar; and,
wherein the rotating handle is configured to advance the rotating driver link at a variety of angles set between the base bracket and the master cylinder housing by securing the master cylinder housing to the base bracket via a supporting configuration of circular groove patterns.
Prior art fails to disclose or suggest these limitations recited in claim 1. Therefore, claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657